DETAILED ACTION
	
Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach a de-Qing element configured to allow the RFID antenna assembly to be utilized over a range of carrier signal frequencies, wherein the inductive component is configured to be positioned proximate an access assembly of a processing system and to allow RFID-based actuation of the access assembly, wherein the access door opens if the appropriate RFID tag assembly is positioned proximate the RFID antenna assembly and in combination with the remaining claimed limitations.
Claim 13 is allowable over the art of record because the prior art does not teach  an inductive component including a multi-segment loop antenna assembly; a de-Qing element configured to allow the RFID antenna assembly to be utilized over a range of carrier signal frequencies, wherein the access door opens if the appropriate RFID tag assembly is positioned proximate the RFID antenna assembly and in combination with the remaining claimed limitations.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845